EMBRY, Justice
(concurring specially):
I concur with the majority in this case only because of Spruell’s failure to attend the hearing of which he had notice and because he made no showing that he had either pursued or attempted to pursue administrative remedies provided under appropriate grievance procedures for redress of his complaint about removal from his position as recording secretary and committeeman of Local 583.
This case would probably never have been entertained by the trial court had the union not joined issue upon his complaint of wrongful removal because of an illegal invasion of his property rights without due process of law. This entire matter should have first been fully explored within internal union procedures. See Fraternal Order of Police, Strawberry Lodge # 40 v. Entrekin, 294 Ala. 201, 314 So.2d 663 (1975).